Calhoon, J.,
delivered the opinion of the court.
The demurrer is to the whole declaration, which contains-three counts. We all agree that the second count is a good one,, and that therefore the judgment sustaining the general demurrer must be reversed. Where an accident from external means results in internal injuries, we think it sufficient to so-charge, without specifying the particular organ hurt, and it is not every strain that will take the injury out of the protection of the policy. This would depend on the facts; and if the first and third counts should be made more definite as to the circumstances of the injury, the proof might develop a case warranting a recovery under them. 1 Cyc., 248, et seq.j 1 Ency.,. *35294; Horsfall v. Insurance Co., 63 L. R. A., 425, and notes; Insurance Co. v. Selden, 78 Fed. Rep., 285 (24 C. C. A., 92); Insurance Co. v. Gerisch (Ill.), 45 N. E., 563 (54 Am. St. Rep., 486); Cobb v. Accident Ass’n, 96 Ga., 818 (22 S. E., 976); Feder v. Traveling Men’s Ass’n (Iowa), 70 Am. St. Rep., 212, and note on pages 215, 216; and especially Paul v. Travelers’ Ins. Co., 112 N. Y., 472 (20 N. E., 347; 3 L. R. A., 443; s.c., 8 Am. St. Rep., 758, and-the full note,to it on page 757, et seq.). The rulings on the various kinds of accidents arising from the acts of the assured will be found in these authorities.

Reversed and remanded.